O 76-/5"
                                   ELECTRONIC RECORD




 COA #      06-14-00063-CR                        OFFENSE:        22.01


            James Earl Piland v. The State of
 STYLE:     Texas                                 COUNTY:         Rusk

 COA DISPOSITION:       Affirmed                  TRIAL COURT:    4th District Court


 DATE: 12/17/14                    Publish: YES   TC CASE #:      CR 13-214




                         IN THE COURT OF CRIMINAL APPEALS


          James Earl Piland v. The State of
 STYLE:   Texas                                        CCA#:
                                                                         Q%-IS
          PRO SE                       Petition        CCA Disposition:
 FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:
 DATE:     0f/g-g latHf                               SIGNED:                          PC:

 JUDGE:     w A UMj'&r^'                               PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                    REHEARING IN CCA IS:
   pfiO SE           pbtition
                                                    JUDGE:
fordiscrehonary review

IS %&Ufg>                                                                     ELECTRONIC RECORD
DATE o*111 fair
           JtJDOE